DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 11/01/2021.  Claims 20-53 are presented for examination and are pending for the reasons indicated herein below.    

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


Claim Objections
Claim 34 objected to because of the following informalities: Claim 34 is shown duplicated as a dependent claim and independent claim.   Independent claim 34 is hereinafter shown as 34*.  Appropriate correction is required.

Claims 21, 30 and 43 objected to because of the following informalities: Claims 21, 30 and 43 are shown with error message in the preamble.  Objected claims that are assumed to be dependent to these claim(s) (i.e. 21, 30 and 43) are allowable subject matter in light of being examined to be depended to these claim(s) (i.e. 21, 30 and 43).  Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 34* and 46 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 14 of corresponding to Patent No. 11,228,240. 
While the Claims teaches the recited claim of patent 11,228,240.  Claims omits the limitation peak a peak detector for detecting peak points in the resonant waveform in the sensing signal during the discontinuous time of patent.   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to omit an electrical element device from a circuit in order to reduce circuit size and reduce production cost, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  

Claims 28, 40 and 50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 14 of U.S. Patent No. 11,228,240 in view of Davila et al. (20140334194)
While the Claims teaches the recited claim of patent 11,228,240.  Claims omit the limitation a valley detector for detecting valley points in the resonant waveform in 20the sensing signal during the discontinuous time.   Whereas Davila teaches omitting a valley detector [¶39].    It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to omit an electrical element device from a circuit in order to reduce circuit size and reduce production cost, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 20-22, 26-27, 34*, 36, 39, 46-47 and 49 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (9991803) in view of Deng et al. (8803563)
Regarding method claims 46-47 and 49, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.

Regarding claim 20. Wang teaches a power converter [fig 3], comprising: 3a transformer having a primary winding for coupling to an input voltage, a 4secondary winding providing an output voltage [Np Ns Vout respectively] of the power converter, 5and a sensing circuit [circuit of CS] for providing a sensing signal, which monitors a 6resonant waveform of the power converter during discontinuous time [i.e. when S1 is OFF]; 
7a power switch [S1] for coupling to the primary winding of the power converter to 8control a primary current flow; 
9a capacitor [Cc] and a modulation switch [122] coupled in parallel to the power switch, the 10modulation switch being coupled in series with the capacitor; and 1]a control circuit [26], comprising: 12a power controller [114] for turning on the power switch in response to the 13resonant waveform in the sensing signal during a discontinuous time [resonance circuit induces a Voltage in Np to power Na producing Vdd to power 26 producing signal at LG]; 
14a jitter controller [jitter controller in 26, implicit from producing jitter value] for turning on the modulation switch in response to the 15resonant waveform in the sensing signal during the discontinuous 16time, wherein the jitter controller varies a turn-on time of the 17modulation switch to add a frequency jitter [jitter addition shown in fig 7] to a switching frequency of the power converter [see 254].
However, Wang does not explicitly mention 33a valley detector for detecting valley points in the resonant waveform in 20the sensing signal during the discontinuous time.
Deng teaches 33a valley detector [202] for detecting valley points in the resonant waveform in 20the sensing signal during the discontinuous time [col 3 lines 50-65].  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the valley detector of Deng to reduce faulty operation that causes the semiconductor switch to be turned-off by a noise immediately after the semiconductor switch is made turned-on. 

Regarding claim 121. Wang as modified teaches the power converter of claim Error! Reference source not found.0, 2wherein the jitter controller is configured to: 3turn on the modulation switch at a first peak point [262] in the resonant waveform after 4a blanking time; and 5turn off the modulation switch after a time period based on a time-varying 6function [function featured in fig VDS2 of fig 7] to vary the turn-on time of the modulation switch [also, it is understood jitter turns off after 262 Wang].  

Regarding claim 122. Wang as modified teaches the power converter of claim 20, wherein the control circuit further comprises 2an input voltage magnitude detector [Na replace voltage at input].  

Regarding claim 3426. Wang as modified teaches the power converter of claim 21, wherein the power controller is configured to turn on the power switch at a valley point [function of valley device of Deng] of the resonant waveform after a preset off 3time of the modulation switch.  

Regarding claim 127. Wang as modified teaches the power converter of claim 26, wherein the power controller is configured 2to turn off the power switch based on a constant on-time [CS indicates the ON time Wang], a feedback signal, or a peak 3primary current sense signal.  

37	Regarding claim 34*. Wang as modified teaches a control circuit for a power converter [fig 3, 26], comprising: a power controller [114] for turning on a power switch [s1] in response to a resonant 3waveform in a sensing signal [signal at CS] during a discontinuous time [resonance circuit induces a Voltage in Np to power Na producing Vdd to power 26 producing signal at LG] of the power 4converter, wherein the power switch is coupled to a primary winding [Np] of the 5power converter to control a primary current flow, and the sensing signal 6monitors the resonant waveform of the power converter through an auxiliary 7winding [Na]; 
8a jitter controller [jitter controller in 26, implicit from producing jitter value] for adding a capacitance [capacitance of Cc] in parallel to the power switch in 9response to the resonant waveform in the sensing signal during the discontinuous time, 10wherein the jitter controller varies an oscillation period of the resonant waveform to add 11a frequency jitter [jitter addition shown in fig 7] to a switching frequency [254] of the power converter.
However, Wang does not explicitly mention 33a valley detector for detecting valley points in the resonant waveform in 20the sensing signal during the discontinuous time.
Deng teaches 33a valley detector [202] for detecting valley points in the resonant waveform in 20the sensing signal during the discontinuous time [col 3 lines 50-65].  
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the valley detector of Deng to reduce faulty operation that causes the semiconductor switch to be turned-off by a noise immediately after the semiconductor switch is made turned-on.
 
Regarding claim 136. Wang as modified teaches the control circuit of claim 34, wherein the control circuit further comprises an input voltage magnitude detector [Na reflects input magnitude of Wang].  

Regarding claim 139. Wang as modified teaches the control circuit of claim 34, wherein the jitter controller is configured to: 2turn on the modulation switch at a first peak point [262] in the resonant waveform after 3a blanking time; and 4turn off the modulation switch after a time period in response to the frequency 5jitter provided by the jitter controller to vary a turn-on time of the modulation switch [it is understood jitter turns off after 262 Wang].  


Claims 28-30, 34, 40-42, 45, 50-51, 53 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Sekiya (5963437)
Regarding method claims 50-51 and 53, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. 

Regarding claim 128. Wang teaches a power converter [fig 3], comprising: 2a transformer having a primary winding for coupling to an input voltage, a 3secondary winding providing an output voltage of the power converter [see Np with Ns to supply to Vo], 
4and a sensing circuit [circuit of CS] for providing a sensing signal, which monitors a 5resonant waveform [resonance by Lm and Cc] of the power converter during discontinuous time; 6a power switch [S1] for coupling to the primary winding of the power converter to control a primary current flow 8a capacitor [Cc] and a modulation switch [122] coupled in parallel to the power switch, the 9modulation switch being coupled in series with the capacitor; and a control circuit [26] comprising: 11a power controller [114] for turning on the power switch in response to the resonant waveform in the sensing signal during a discontinuous time; 35
a jitter controller [jitter controller providing jitter value to 112 see col 6 lines 20-30] for turning on the modulation switch in response to the 14 resonant waveform in the sensing signal during the discontinuous time [228 includes discontinuous time of S1], 15wherein the jitter controller varies a turn-on time of the modulation 16switch to add a frequency jitter to a switching frequency of the power 17converter [see VDS S2 and 254 after 256 of fig 7]; 
However, Wang does not explicitly mention 18a peak detector for detecting peak points in the resonant waveform in the 19sensing signal during the discontinuous time.  
Sekiya teaches a peak detector for detecting peak points in the resonant waveform in the 19sensing signal during the discontinuous time [col 2 lines 25-35].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a peak detector from in order to overcome the disadvantages common detectors and provide a more accurate signal control. 

Regarding claim 129. Wang as modified teaches the power converter of claim 28, wherein the jitter controller is configured to: 2turn on the modulation switch at a first peak point [262] in the resonant waveform after 3a blanking time; and 4turn off the modulation switch after a time period based on a time-varying 5function to vary the turn-on time of the modulation switch [it is understood jitter turns off after 262 Wang].  

Regarding claim 130. Wang as modified teaches the power converter of claim Error! Reference source not found.8, 2wherein the control circuit further comprises an input voltage magnitude detector [Na reflects input magnitude of Wang].  

Regarding claim 134. Wang as modified teaches the power converter of claim 29, wherein the power controller is configured 2to turn off the power switch based on a constant on-time, a feedback signal, or a peak primary current sense signal [i.e. from input to CS of Wang].

Regarding claim 140. Wang teaches a control circuit for a power converter [fig 3, 26], comprising: 2a power controller [114] for turning on a power switch [s1] in response to a resonant 3waveform [Lm & Cc generate a resonance] in a sensing signal [i.e. signal entering CS] during a discontinuous time of the power converter [resonance circuit induces a Voltage in Np to power Na producing Vdd to power 26 producing signal at LG], 
wherein the power switch is coupled to a primary winding of the power converter to 39control a primary current flow, and the sensing signal monitors the resonant waveform of the power converter through an auxiliary winding [Na]; 
7a jitter controller [jitter controller in 26, implicit from producing jitter value] for adding a capacitance [capacitance of Cc] in parallel to the power switch in 8response to the resonant waveform in the sensing signal during the discontinuous time, 9wherein the jitter controller varies an oscillation period of the resonant waveform to add 10a frequency jitter [jitter addition shown in fig 7] to a switching frequency of the power converter [254].
However, Wang does not explicitly mention 18a peak detector for detecting peak points in the resonant waveform in the 19sensing signal during the discontinuous time.  
Sekiya teaches a peak detector for detecting peak points in the resonant waveform in the 19sensing signal during the discontinuous time [col 2 lines 25-35].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a peak detector from in order to overcome the disadvantages common detectors and provide a more accurate signal control. 

Regarding claim 141. Wang as modified teaches the control circuit of claim 40, wherein the jitter controller is configured to 2turn on a modulation switch [122] that is coupled in series with a capacitor [Cc], and wherein the 3capacitor and the modulation switch are coupled in parallel with the power switch.  

Regarding claim 142. Wang as modified teaches the control circuit of claim 40, wherein the control circuit further comprises an 2input voltage magnitude detector [Na replace voltage at input].  

Regarding claim 145. Wang as modified teaches the control circuit of claim 40, wherein the jitter controller is configured to: 2turn on the modulation switch at a first peak point [262 Wang] in the resonant 3waveform after a blanking time; and 4turn off the modulation switch after a time period in response to the 5frequency jitter provided by the jitter controller to vary a turn-on time of the modulation 6switch [also, it is understood jitter turns off after 262 Wang].


Claim 35 rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Deng et al. and further in view of Sekiya
Regarding claim 135. Wang as modified teaches the control circuit of claim 34*, wherein the jitter controller is configured to 2turn on a modulation switch [122 Wang] that is coupled in series with a capacitor [Cc Wang], and wherein the 3capacitor and the modulation switch are coupled in parallel with the power switch.
However, Wang does not explicitly mention 18a peak detector for detecting peak points in the resonant waveform in the 19sensing signal during the discontinuous time.  
Sekiya teaches a peak detector for detecting peak points in the resonant waveform in the 19sensing signal during the discontinuous time [col 2 lines 25-35].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a peak detector from in order to overcome the disadvantages common detectors and provide a more accurate signal control. 



Allowable Subject Matter
Claims 23-25,31-33,37-38,43-44,48 and 52 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome.   


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839